United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mark S. Coby, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1084
Issued: June 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2008 appellant, through her representative, filed a timely appeal from the
November 21, 2007 merit decision of the Office of Workers’ Compensation Programs, which
denied modification of an earlier decision reducing compensation.
Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.1
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
September 2, 2005 on the grounds that she failed to apply for and undergo vocational
rehabilitation efforts when so directed. On appeal, appellant’s representative argues that it has
made no showing that appellant failed to cooperate with the rehabilitation process.

1

Appellant does not appeal the Office hearing representative’s August 9, 2007 nonmerit decision denying as
untimely her request for a hearing.

FACTUAL HISTORY
On February 14, 2000 appellant, then a 49-year-old mail handler, sustained an injury in
the performance of duty when she squatted to pick up 15 letters from the workroom floor. The
Office accepted her claim for lumbar strain and an aggravation of lumbar herniated disc.2 After
periods of intermittent disability, appellant stopped work in 2003 when she underwent low back
surgery. She returned to part-time modified duty in 2004. The employer offered appellant a new
job on September 21, 2004 because it was closing her current unit.
After further developing the medical evidence to establish appellant’s physical
limitations, the Office referred her case to vocational rehabilitation services on June 22, 2005.
On June 27, 2005 the employer offered appellant limited duty as a mail processing machine
operator.
The vocational rehabilitation counselor received and opened appellant’s case on
July 5, 2005. On July 8, 2005 she spoke with appellant by telephone and learned that she had
returned to work on July 2, 2005 only to leave four hours later because the job did not fit her
needs in several respects. Appellant advised that she would not be returning to work until she
received approval from a physician. The rehabilitation counselor advised that the information
would be documented. It was agreed they would maintain contact by telephone until case
direction was requested or provided.
On July 12, 2005 the Office notified appellant: “We have been advised that you have
refused to participate in the rehabilitation efforts by the rehabilitation counselor who is acting on
behalf of this office. The evidence of record shows that you returned to work on [July] 2, [20]05
however, after working four hours, you left.” The Office determined that appellant did not have
good cause for leaving work on July 2, 2005 and was “therefore not fully cooperating with
vocational rehabilitation.” It notified appellant of the penalty for not cooperating with vocational
rehabilitation and directed her to contact the rehabilitation counselor within 30 days to make a
good faith effort to participate in the rehabilitation effort to return her to gainful employment.
On July 15, 2005 appellant contacted the vocational rehabilitation counselor to advise
that she would be returning to work. They agreed to meet with the supervisor at the work site on
July 25, 2005. Appellant presented the rehabilitation counselor with medical documentation
excusing her from work until then.
Appellant met with the rehabilitation counselor on July 25, 2005 and showed her around
the work site, addressing several concerns. She did not work on that date because the supervisor
was not available for discussion or supervision. Appellant informed the rehabilitation counselor
that she would be returning to work on the next scheduled workday, July 28, 2005 and it was
agreed they would meet again at that time. She expressed the hope that problems associated with
the job offer had been resolved and that it would be signed at the time of the scheduled meeting.

2

In a separate claim, the Office accepted that appellant sustained a bilateral shoulder strain, cervical strain and
bilateral wrist strain due to the repetitive nature of her work. OWCP No. xxxxxx675. The record indicates it also
accepted bilateral carpal tunnel syndrome.

2

Appellant and her union representative met the rehabilitation counselor on July 28, 2005.
It was agreed that a few changes would be made to the job offer that would allow appellant to
sign it. The employer issued an amended offer that day and appellant returned to work.
However, she left work before her shift was over to go to the emergency room for a reaction, she
was having to her medication. A doctor’s note placed appellant off work until August 1, 2005.
She again left work to go to the emergency room on August 1, 2005 as a result of a bad reaction
to working near the machinery. It was agreed that appellant would meet with her supervisor and
the rehabilitation counselor on August 4, 2005.
The parties met on August 4, 2005. It was agreed that certain changes would be made to
the job, but the rehabilitation counselor stated that appellant needed to sign the offer that date.
Appellant complied and added agreed-upon comments. The rehabilitation counselor advised
both appellant and her supervisor that appellant would be attempting to perform her work.
However, the counselor stressed, in the event appellant was experiencing an exacerbation to her
injury or ongoing lightheadedness as a result of her medications, “She may choose to go home
early.”
After August 4, 2005 appellant frequently contacted the rehabilitation counselor to report
physical difficulties and problems associated with her work site, work shift, work table, reaction
to medications, required forms and other matters. She asked the rehabilitation counselor to speak
with the employer’s injury compensation specialist about changing the work hours to the day
shift as a result of the dizziness she experienced while driving at night. Appellant advised that
she preferred to work only four hours per day on a regular basis. She forwarded extensive
medical and related documentation to the rehabilitation counselor for further handling by the
Office. The vocational rehabilitation counselor indicated she would meet with appellant’s
supervisor to discuss the issues associated with the work site. In her September 1, 2005 status
report, she observed the following:
“It is noted that [appellant] has rarely completed an [eight-]hour shift and has
frequently traveled to the emergency room in Walnut Creek, CA during the
course of her shift in order to seek medical attention and/or a time-off slip. It is
not known as to whether the problems that [she] continues to experience will be
resolved to the point that she is capable of working an [eight-]hour work shift on a
permanent basis.”
In a decision dated September 2, 2005, the Office reduced appellant’s wage-loss benefits
because she failed without good cause to undergo vocational rehabilitation as directed: “Despite
our [July] 12, [20]05 warning letter, you stopped working. Therefore, [appellant] have not
cooperated with our rehabilitation efforts, and have not returned to work as defined under the
terms of our vocational rehabilitation efforts.” The Office found that if appellant had
participated in good faith in vocational rehabilitation, she would be able to perform in a position
similar to the modified mail processing operator position the employer offered on July 28, 2005,
a position that would have resulted in no loss of wage-earning capacity.
In decisions dated November 30, 2006 and November 21, 2007, the Office reviewed the
merits of appellant’s case and denied modification of its prior decision.

3

LEGAL PRECEDENT
The Office may direct a permanently disabled individual whose disability is compensable
to undergo vocational rehabilitation.3 Under section 8113(b) of the Federal Employees’
Compensation Act, if an individual without good cause fails to apply for and undergo vocational
rehabilitation when so directed, the Office, after finding that in the absence of the failure the
wage-earning capacity of the individual would probably have substantially increased, may
reduce prospectively the monetary compensation of the individual in accordance with what
would have probably been her wage-earning capacity in the absence of the failure, until the
individual in good faith complies with the direction of the Secretary.4
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.5
ANALYSIS
The Office did not meet its burden of proof to justify the reduction of appellant’s
compensation effective September 2, 2005. The record does not support that appellant failed to
apply for and undergo vocational rehabilitation efforts when so directed.
The Office developed the medical evidence to establish appellant’s physical limitations
after the employer made an offer of employment on June 27, 2005, after the employer made an
amended offer on July 28, 2005 and after the employer agreed on August 4, 2005 to make further
job modifications. The record reflects that appellant did not return to work on any consistent
basis. But the Office did not terminate appellant’s compensation under 5 U.S.C. § 8106(c) for
refusing or neglecting to work after suitable work was offered to, procured by or secured for her.
It reduced appellant’s compensation under 5 U.S.C. § 8113(b) for failing without good cause to
apply for and undergo vocational rehabilitation when so directed.
The Board has carefully reviewed the vocational rehabilitation counselor’s status reports
and can find no evidence after the Office’s July 12, 2005 warning letter that appellant failed to
apply for or undergo vocational rehabilitation when so directed. She made no comment of any
kind that appellant was obstructing her placement efforts or was behaving unreasonably or was
otherwise failing to cooperate. There is no evidence showing that appellant refused to meet with
the rehabilitation counselor or refused to return her telephone calls or refused to perform specific
vocational rehabilitation activities as directed.6 To the contrary, the record demonstrates that
appellant contacted the counselor as directed, met with the counselor as planned, expressed her
intention to return to work, continued to maintain frequent contact, supplied the counselor with
extensive medical and other documentation, and worked with both the counselor and the
supervisor to return to limited duty as a mail processing machine operator. The evidence does
3

5 U.S.C. § 8104(a).

4

Id. at § 8113(b).

5

Harold S. McGough, 36 ECAB 332 (1984).

6

See D.E., Docket No. 06-859 (issued February 23, 2007).

4

not establish that appellant failed or refused to apply for, undergo, participate in or continue to
participate in the vocational rehabilitation effort when so directed.7
The Board therefore finds that the Office failed to justify its application of
5 U.S.C. § 8113(b).
CONCLUSION
The Board finds that the Office improperly reduced appellant’s compensation effective
September 2, 2005. The record does not support that appellant failed to apply for and undergo
vocational rehabilitation when so directed.
ORDER
IT IS HEREBY ORDERED THAT the November 21, 2007 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 5, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

See 20 C.F.R. § 10.519 (1999).

5

